***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      ERNEST FRANCIS v. BOARD OF PARDONS
              AND PAROLES ET AL.
                  (SC 20377)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                    Kahn, Ecker and Vertefeuille, Js.

                                  Syllabus

Pursuant to statute (§ 54-125g), ‘‘any person who has six months or less to
   the expiration of the maximum term or terms for which such person
   was sentenced’’ is eligible ‘‘to go at large on parole . . . after having
   served ninety-five per cent of the definite sentence imposed.’’
The plaintiff, who had been convicted of murder and sentenced to fifty
   years’ imprisonment in 1992, sought a judgment declaring, inter alia,
   that § 54-125g applies to prisoners, like himself, who have been convicted
   of murder and that the defendants, the Board of Pardons and Paroles
   and the Commissioner of Correction, must consider his eligibility for
   early parole in calculating his estimated date of release from prison.
   The commissioner projected that, after applying certain statutory (§§ 18-
   7a and 18-98a) credits that the plaintiff had earned toward the reduction
   of his sentence, the plaintiff’s maximum release date would be in 2027.
   The defendants argued that the plaintiff’s action was not ripe because
   the term ‘‘definite sentence,’’ as used in § 54-125g, refers to the full
   sentence imposed by the trial court, not the sentence an inmate will
   actually serve, and because, after applying the statutory credits that he
   has earned and will continue to earn, the plaintiff had not yet served,
   and almost certainly never would serve, 95 percent of his fifty year
   sentence. The defendants further argued that, even if the term ‘‘definite
   sentence’’ refers to an inmate’s sentence as reduced by the credits he
   has earned, the plaintiff’s action still was not ripe because he would
   not serve 95 percent of his sentence, as reduced by the credits he has
   earned, until 2024. The trial court assumed that § 54-125g applied to the
   plaintiff and that the term ‘‘definite sentence’’ means the sentence an
   inmate will actually serve. Nevertheless, the trial court concluded, in
   light of its assumptions, that the plaintiff’s action was not ripe because
   he would not be eligible for parole until 2024, at the very earliest, and,
   thus, rendered judgment dismissing the action. The plaintiff appealed
   to the Appellate Court, which dismissed the appeal. On the granting of
   certification, the plaintiff appealed to this court. Held that the judgment
   of the Appellate Court was affirmed on the ground that, even if this
   court were to assume that § 54-125g applies to inmates, like the plaintiff,
   who have been convicted of murder, the plaintiff’s claims were nonjusti-
   ciable for lack of standing: upon reviewing the statutory history of the
   determinate sentencing scheme, this court concluded that the legislature
   intended the term ‘‘definite sentence,’’ as used in § 54-125g, to mean the
   full sentence imposed by the sentencing court, and, because the plaintiff
   would not serve 95 percent of his fifty year definite sentence until 2039,
   which was well after his maximum release date in 2027, the plaintiff’s
   claims were contingent on an event that would never occur; accordingly,
   because the plaintiff would, with virtual certainty, never serve 95 percent
   of his definite sentence, his interest in whether § 54-125g applies to
   inmates who have been convicted of murder was purely theoretical,
   and, accordingly, he lacked standing to bring the present action.
     Argued November 16, 2020—officially released March 16, 2021*

                            Procedural History

  Action for a judgment declaring, inter alia, that a
statute regarding the parole of prisoners nearing the
end of a maximum sentence is applicable to the plaintiff,
brought to the Superior Court in the judicial district
of New Haven, where the court, Abrams, J., rendered
judgment dismissing the action; thereafter, the plaintiff
appealed to the Appellate Court, DiPentima, C. J., and
Keller and Olear, Js., which affirmed the trial court’s
judgment, and the plaintiff, on the granting of certifica-
tion, appealed to this court. Affirmed.
   Ernest Francis, self-represented, the appellant (plain-
tiff).
  James M. Belforti, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Clare E. Kindall, solicitor general, for the
appellees (defendants).
                           Opinion

   VERTEFEUILLE, J. The plaintiff, Ernest Francis, an
inmate in a Connecticut correctional facility, brought
this declaratory judgment action, proceeding pro se,
against the defendants, the Board of Pardons and
Paroles (board) and the Commissioner of Correction
(commissioner). The plaintiff sought a judgment declar-
ing that General Statutes § 54-125g1 applies to him, that
the commissioner must factor his eligibility for early
release under § 54-125g into his ‘‘time sheet,’’2 and that
the commissioner must ‘‘schedule dates to determine
[his] suitability for release.’’ Thereafter, the trial court,
sua sponte, ordered the parties to file briefs addressing
the issue of whether the plaintiff’s claims were ripe
for review given that, even if § 54-125g applied to the
plaintiff, he would not be eligible for parole under the
statute for several years. After a hearing on that issue,
the trial court concluded that the plaintiff’s claims were
not ripe and dismissed the action for lack of subject
matter jurisdiction. The plaintiff appealed to the Appel-
late Court, which affirmed the judgment in a memoran-
dum decision. Francis v. Board of Pardons & Paroles,
189 Conn. App. 906, 204 A.3d 1263 (2019). This court
granted the plaintiff’s petition for certification on the
following issue: ‘‘Did the Appellate Court properly
uphold the trial court’s dismissal of the plaintiff’s declar-
atory judgment action as not ripe?’’ Francis v. Board
of Pardons & Paroles, 333 Conn. 907, 215 A.3d 731
(2019). We affirm the judgment of the Appellate Court.
  The record reveals the following facts, which the trial
court reasonably could have found or are undisputed,
and procedural history. In 1992, the plaintiff was con-
victed of murder and sentenced to fifty years imprison-
ment. The plaintiff has been incarcerated since August
30, 1990, and contends that, after applying the sentence
reductions that he has earned and will continue to earn
pursuant to General Statutes §§ 18-7a3 and 18-98a,4 his
estimated release date is approximately August 18,
2025. According to the commissioner, the plaintiff’s
maximum release date after applying the sentence
reductions that the plaintiff had already earned as of
March 16, 2020,5 was October 4, 2027.
   In 2013, the plaintiff, proceeding pro se, brought this
declaratory judgment action against the defendants,
alleging that he will be eligible for early release after
serving 95 percent of his sentence pursuant to § 54-
125g and that the defendants had failed to include his
eligibility for early release in calculating his estimated
release date. The plaintiff sought a judgment declaring
that § 54-125g is applicable to him, that the commis-
sioner must factor his eligibility for early release under
§ 54-125g into his time sheet, and that the commissioner
‘‘should schedule dates to determine [his] suitability for
release.’’ Thereafter, the trial court, sua sponte, ordered
the parties to file briefs on the issue of whether the
plaintiff’s claims were ripe. In his brief, the plaintiff
contended that the trial court should construe the term
‘‘definite sentence,’’ as used in § 54-125g, to mean the
sentence that an inmate will actually serve and not the
full amount of the sentence imposed by the sentencing
court because, otherwise, he would never serve 95 per-
cent of his sentence. The plaintiff also contended that
his eligibility for various rehabilitative programs that
are offered in prison is dependent on his eligibility for
parole under § 54-125g. He further contended that the
board’s website indicated that persons convicted of
murder are not eligible for parole, and he attached a
copy of the website page to his brief.
   The defendants argued in their brief on the ripeness
issue that the plaintiff’s claims were not ripe because
the term ‘‘definite sentence’’ means the full amount of
the sentence imposed by the trial court, not the sen-
tence that an inmate will actually serve after the applica-
tion of the various statutory credits. The defendants
contended that, because the plaintiff had not served
and, indeed, would almost certainly never serve, 95
percent of his fifty year sentence, the plaintiff’s claim
that he was eligible for parole under § 54-125g was not
ripe. The defendants further contended that, even if the
plaintiff were correct that ‘‘definite sentence’’ means
the length of the sentence after the application of the
various statutory credits, his claim still would not be
ripe because he would not have served 95 percent of
that sentence until approximately January, 2024.
   At the hearing on the ripeness issue, the plaintiff
again referred the trial court to the board’s website,
indicating that prisoners convicted of murder are not
eligible for parole. The plaintiff contended that,
because, according to him, parole eligibility is a prereq-
uisite for eligibility for rehabilitative programs, he
would be effectively ineligible for such programs if § 54-
125g did not apply to him.
   In its memorandum of decision, which was dated
December 28, 2017, the trial court concluded that, ‘‘even
under the rosiest possible scenario, the plaintiff would
not be eligible for parole until 2024.’’ Accordingly, the
court concluded that, although, ‘‘with the passage of
time, the issue raised by the plaintiff may indeed
become ripe for adjudication, it is not ripe at present,
at least six years prior to the earliest possible triggering
event.’’ Thus, the court appears to have assumed, with-
out deciding, that the plaintiff was correct that the term
‘‘definite sentence,’’ as used in § 54-125g, means the
sentence that a convicted defendant will actually serve.
The court dismissed the plaintiff’s complaint without
prejudice to his reassertion of the claims in a future
action filed on or after January 1, 2022.
  The plaintiff then appealed to the Appellate Court.
The sole claim that the plaintiff made in his brief to that
court was that the trial court had applied an improper
standard when it determined that his claims were not
ripe. Specifically, the plaintiff pointed out that, in its
memorandum of decision, the trial court had stated
that, ‘‘[i]n reviewing this matter prior to trial, the court
recognized the possibility that the matter was not cur-
rently ripe for adjudication . . . .’’ The plaintiff con-
tended that the mere possibility that the matter was
not ripe was not sufficient to deprive the trial court of
jurisdiction. The defendants again claimed as an alterna-
tive ground for affirmance—without expressly denom-
inating the claim as such—that the term ‘‘definite sen-
tence’’ means the full sentence that is imposed by the
sentencing court, not the sentence that a defendant
actually serves. Because the plaintiff would never serve
95 percent of his fifty year sentence, the defendants
argued, his claim was not ripe. The Appellate Court
summarily affirmed the judgment of the trial court in a
memorandum decision. Francis v. Board of Pardons &
Paroles, supra, 189 Conn. App. 906.
    This certified appeal followed. The plaintiff contends
on appeal that his claims are justiciable because, if
this court determines that § 54-125g applies to him, the
board can provide him with a ‘‘parole date,’’ and he will
then be eligible for rehabilitation programs.6 Although
his brief to this court does not expressly raise the issue,
it is implicit in this claim that, as the defendant claimed
below, the term ‘‘definite sentence,’’ as used in the stat-
ute,means the sentence that the trial court imposed less
any accrued statutory credits. The defendants again con-
tend, essentially as an alternative ground for affirmance,
that the plaintiff’s claim is not ripe because ‘‘definite
sentence,’’ as used in § 54-125g, means the sentence that
the trial court imposed, not the sentence as reduced
by the various statutory credits. They argue that, even
if § 54-125g applies to inmates, like the plaintiff, who
have been convicted of murder, because it is virtually
certain that the plaintiff will never serve 95 percent of
his fifty year sentence, he will never become eligible
for parole under the statute.7 Accordingly, they argue
that the plaintiff’s claim is not ripe because it is contin-
gent on an event that will not occur.
   We agree with the defendants that the plaintiff’s claim
is nonjusticiable because the term ‘‘definite sentence’’
means the full amount of the sentence that the trial
court imposed. Although we ordinarily would not
address an alternative ground for affirmance without
first determining that the ruling that the appellant has
challenged on appeal was incorrect, we do so in the
present case because it is clear to us, for the reasons
discussed subsequently in this opinion, that the term
‘‘definite sentence,’’ as used in § 54-125g, means the full
amount of the sentence imposed by the trial court.
Accordingly, it is clear that the plaintiff’s claims are
nonjusticiable because they are contingent on an event
that will never occur, namely, his serving 95 percent of
his definite sentence of fifty years imprisonment.8 It is
a closer and more difficult question whether the trial
court properly determined that the plaintiff’s claim is
not ripe because it is contingent on an event that will
transpire with virtual certainty—namely, the defen-
dant’s serving 95 percent of his sentence as reduced by
the various statutory credits—but not in the near
future.9 Cf. Chapman Lumber, Inc. v. Tager, 288 Conn.
69, 86–87, 952 A.2d 1 (2008) (‘‘in determining whether
a case is ripe, a trial court must be satisfied that the
case before [it] does not present a hypothetical injury
or a claim contingent upon some event that has not
and indeed may never transpire’’ (emphasis added;
internal quotation marks omitted)). Indeed, at oral argu-
ment before this court, counsel for the defendants con-
ceded that he was not sure whether the plaintiff’s claim
would be unripe if his sentence had not been reduced
by the accrual statutory credits and he were required
to serve the entire fifty year sentence. A fortiori, it is
less than clear that the trial court correctly determined
the plaintiff’s claim is not ripe even on the assumption
that the plaintiff’s interpretation of the term ‘‘definite
sentence’’ is correct and he will be eligible for parole
under § 54-125g in 2024.
   Accordingly, we turn to the defendants’ claim that
the term ‘‘definite sentence,’’ as used in § 54-125g,
means the full amount of the sentence imposed by the
trial court. We begin our analysis with the standard
of review. The proper interpretation of § 54-125g is a
question of statutory interpretation to which we apply
well established rules of construction and over which
we exercise plenary review. See General Statutes § 1-
2z (plain meaning rule); Canty v. Otto, 304 Conn. 546,
557–58, 41 A.3d 280 (2012) (general rules of construc-
tion aimed at ascertaining legislative intent).
   The Appellate Court considered an issue very similar
to the one before us in State v. Adam H., 54 Conn. App.
387, 735 A.2d 839, cert. denied, 251 Conn. 905, 738 A.2d
1091 (1999). The defendant in Adam H. was sentenced
to ‘‘nine years imprisonment, execution suspended after
three years, with five years of probation. On June 17,
1997, the defendant filed a motion for modification of
his sentence pursuant to [General Statutes] § 53a-39.10
The state’s attorney did not agree to seek review of the
defendant’s sentence. Because the trial court deter-
mined that under § 53a-39 the defendant’s sentence was
a definite sentence of more than three years, it con-
cluded that without the agreement of the state’s attor-
ney it lacked jurisdiction to modify the sentence and
denied the motion.’’ (Footnote added; internal quotation
marks omitted.) Id., 389. On appeal, the defendant
claimed that the trial court had the authority to modify
his sentence because ‘‘the definite sentence referred
to in § 53a-39 [was] comprised solely of the executed
portion of his sentence,’’ which was three years. Id.
  The Appellate Court rejected this claim. The court
observed that, ‘‘[p]rior to 1981, defendants were sub-
jected to an indeterminate sentencing scheme. See Gen-
eral Statutes § 53a-35.11 The indeterminate sentencing
scheme used . . . allowed the court to set both the
minimum and maximum portion of the sentence . . .
parole eligibility [was] established at the minimum less
any good time used to reduce that minimum term. . . .
The minimum and maximum portions of the sentence
[were] a fixed number of years except for a class A
felony where the maximum [was] life imprisonment,
unless for a capital felony where a sentence of death
[could] be imposed. . . . This scheme was subse-
quently abolished and replaced by the current scheme
of definite sentencing applicable to crimes committed
on or after July 1, 1981. See General Statutes § 53a-
35a.12 Under this system, sentencing courts impose a
flat or exact term of years of imprisonment without a
minimum or maximum; that term could be reduced by
various statutory credits. . . . The legislature’s pur-
pose, therefore, in using the label definite sentence is
to differentiate the type of sentence it denotes from the
historical, indeterminate sentence, and not to indicate
any definite amount of time that a defendant will be
incarcerated. Furthermore, because of the availability
of statutory credits as well as the operation of proba-
tion, the precise time that a defendant will serve in
prison cannot be predicted with exact certainty.
Accordingly, the most logical interpretation of definite
sentence is the flat maximum to which a defendant is
sentenced, in [Adam H.], nine years.’’ (Citations omit-
ted; footnotes added; internal quotation marks omit-
ted.) State v. Adam H., supra, 54 Conn App. 393.
   We find this analysis persuasive. ‘‘[I]n the absence of
persuasive evidence to the contrary, we may presume
that [words] used in different parts of the same statutory
scheme [have] the same meaning.’’ State v. Rivera, 250
Conn. 188, 201, 736 A.2d 790 (1999). Although §§ 54-
125g and 53a-39 are not contained in the same title
of the General Statutes, their subject matter is clearly
related. We conclude, therefore, that the term ‘‘definite
sentence,’’ as used in § 54-125g, means the full sentence
imposed by the sentencing court, and not the sentence
as reduced by various statutory credits. Thus, in the
present case, the plaintiff’s ‘‘definite sentence’’ is the
sentence of fifty years imprisonment imposed by the
trial court. The plaintiff would serve 95 percent of that
sentence in approximately October, 2039. Because the
plaintiff’s maximum release date is 2027, it is clear that
he will never serve 95 percent of his definite sentence
and will never become eligible for parole under § 54-
125g, even if we were to assume that the statute applies
to persons convicted of murder.13
   Having reached this conclusion, we address the ques-
tion of whether the Appellate Court properly upheld
the trial court’s ruling that the plaintiff’s claims are not
ripe. We begin with the standard of review. ‘‘[J]usticia-
bility comprises several related doctrines, namely,
standing, ripeness, mootness and the political question
doctrine, that implicate a court’s subject matter jurisdic-
tion and its competency to adjudicate a particular mat-
ter. . . . A case that is nonjusticiable must be dis-
missed for lack of subject matter jurisdiction. . . .
[B]ecause an issue regarding justiciability raises a ques-
tion of law, our appellate review [of a ripeness claim]
is plenary. . . .
   ‘‘[T]he rationale behind the ripeness requirement is
to prevent the courts, through avoidance of premature
adjudication, from entangling themselves in abstract
disagreements . . . . Accordingly, in determining
whether a case is ripe, a trial court must be satisfied
that the case before [it] does not present a hypothetical
injury or a claim contingent upon some event that has
not and indeed may never transpire.’’ (Citations omit-
ted; emphasis in original; internal quotation marks omit-
ted.) Chapman Lumber, Inc. v. Tager, supra, 288
Conn. 86–87.
   Although the parties in the present case have framed
the issue before us as implicating the ripeness doctrine,
it appears to us that that doctrine applies when a claim
is contingent on an event that may or may not occur.
See id., 87 (event ‘‘may never transpire’’ (emphasis
added; internal quotation marks omitted)). In other
words, the ripeness doctrine presumes that there is at
least a possibility that the plaintiff’s claim will become
ripe at some future time. When a claim is contingent
on an event that, with virtual certainty, will never occur,
it appears to us that the plaintiff’s standing to bring the
claim is implicated because the plaintiff cannot ‘‘demon-
strate a specific, personal and legal interest in the sub-
ject matter of the [controversy] . . . .’’ (Internal quota-
tion marks omitted.) Lazar v. Ganim, 334 Conn. 73,
85, 220 A.3d 18 (2019). In any event, regardless of
whether there is some overlap between the doctrines
of ripeness and standing or, instead, only the plaintiff’s
standing is implicated here, we conclude that the plain-
tiff’s claims are nonjusticiable because the event on
which the claims are contingent, namely, his serving
95 percent of his definite sentence, will never occur.
Accordingly, we conclude that the trial court lacked
subject matter jurisdiction on this alternative ground.
  The plaintiff contends that, even if he will never
become eligible for parole under § 54-125g because he
will never serve 95 percent of his definite sentence,
his claims are justiciable because he has a specific,
personal and legal interest in knowing whether § 54-
125g applies to inmates, like him, who have been con-
victed of murder. We disagree. Although he may have
an interest in this question, any such interest is purely
theoretical because resolution of the issue will have
no practical consequences for him. Accordingly, his
interest is not sufficient to create standing to bring this
action for a declaratory judgment.14 Cf. In re Ava W.,
336 Conn. 545, 558, 248 A.3d 675 (2020) (‘‘[a] case is
considered moot if [the trial] court cannot grant . . .
any practical relief through its disposition of the merits’’
(internal quotation marks omitted)); see also Milford
Power Co., LLC v. Alstom Power, Inc., 263 Conn. 616,
625, 822 A.2d 196 (2003) (‘‘[a] declaratory judgment
action is not . . . a procedural panacea for use on all
occasions, but, rather, is limited to solving justiciable
controversies’’ (internal quotation marks omitted)); id.,
625–26 (declaratory judgment statute cannot be used
‘‘to secure the construction of a statute if the effect of
that construction will not affect a plaintiff’s personal
rights’’). Accordingly, we conclude that the Appellate
Court properly affirmed the judgment of the trial court
dismissing the plaintiff’s action.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * March 16, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 54-125g provides: ‘‘Notwithstanding the provisions of
sections 18-100d, 54-124c and 54-125a, any person who has six months or
less to the expiration of the maximum term or terms for which such person
was sentenced, may be allowed to go at large on parole pursuant to section
54-125i or following a hearing pursuant to section 54-125a, provided such
person agrees (1) to be subject to supervision by personnel of the Depart-
ment of Correction for a period of one year, and (2) to be retained in the
institution from which such person was paroled for a period equal to the
unexpired portion of the term of his or her sentence if such person is found
to have violated the terms or conditions of his or her parole. Any person
subject to the provisions of subdivision (1) or (2) of subsection (b) of section
54-125a shall only be eligible to go at large on parole under this section
after having served ninety-five per cent of the definite sentence imposed.’’
   2
     Presumably, the defendant’s ‘‘time sheet’’ is the form on which the Depart-
ment of Correction calculates the time in prison that the defendant must
serve after application of all earned statutory credits and considering any
statutory parole eligibility.
   3
     General Statutes § 18-7a (c) provides in relevant part: ‘‘Any person sen-
tenced to a term of imprisonment for an offense committed on or after July
1, 1983, may, while held in default of bond or while serving such sentence,
by good conduct and obedience to the rules which have been established
for the service of his sentence, earn a reduction of his sentence as such
sentence is served in the amount of ten days for each month served and
pro rata for a part of a month served of a sentence up to five years, and
twelve days for each month served and pro rata for a part of a month served
for the sixth and each subsequent year of a sentence which is more than
five years. . . .’’
   Section 18-7a was amended by No. 15-14, § 4, of the 2015 Public Acts,
which made technical changes to the statute that are not relevant to this
appeal. For purposes of clarity, we refer to the current revision of the statute.
   4
     General Statutes § 18-98a provides: ‘‘Each person committed to the cus-
tody of the Commissioner of Correction who is employed within the institu-
tion to which he was sentenced, or outside as provided by section 18-100,
for a period of seven consecutive days, except for temporary interruption
of such period as excused by the commissioner for valid reasons, may have
one day deducted from his sentence for such period, in addition to any
other earned time, at the discretion of the Commissioner of Correction.’’
   5
     March 16, 2020, was the date that the defendants filed their brief with
this court.
   6
     The plaintiff also claims on appeal that the trial court applied an improper
standard when it determined that his claim was not ripe. We reject this
claim. When the trial court referred to the ‘‘possibility’’ that the matter was
not ripe for adjudication, it was simply noting that, before the issue was
briefed and argued, there was a question about the ripeness of the plain-
tiff’s claims.
   7
     The defendants also contend that the plaintiff’s claim pertaining to his
eligibility for rehabilitation programs is unreviewable because he made no
such claim in his complaint. See Barde v. Board of Trustees, 207 Conn. 59,
62, 539 A.2d 1000 (1988) (‘‘[t]he motion to dismiss . . . admits all facts
[that] are well pleaded, invokes the existing record and must be decided
upon that alone’’ (internal quotation marks omitted)). We conclude that the
record is inadequate for review of the plaintiff’s claim because he made no
representation to the court and presented no evidence on the question of
whether he would be eligible for rehabilitation programs if § 54-125g applies
to all persons who have been convicted of murder—in which case his
claim would likely be justiciable—or, instead, he would be eligible for such
programs if he will be eligible for parole in the near future because ‘‘definite
sentence’’ means the sentence that he will actually serve after application
of the various credits. If the plaintiff is making the latter claim, his eligibility
for rehabilitation programs would not somehow convert a claim of parole
eligibility that is nonjusticiable because his interpretation of § 54-125g is
incorrect into a justiciable claim of eligibility for rehabilitation programs.
We note, however, that the board has never denied that persons convicted
of murder can become eligible for parole. See footnote 14 of this opinion.
If the plaintiff believes that he is eligible for rehabilitation programs as a
person who has been convicted of murder, even if he will never actually
be eligible for parole because he will never serve 95 percent of his definite
sentence, nothing prevents him from requesting that the Department of
Correction allow him to participate in such programs on that ground. If the
Department of Correction denies that request, the plaintiff can seek whatever
legal or administrative relief is available.
   8
     See footnote 12 of this opinion.
   9
     We acknowledge that it is not metaphysically certain that, if the plaintiff’s
interpretation of § 54-125g were correct, he would be eligible for parole
under the statute in 2024 because it is theoretically possible that he could
lose his good time credits. See footnote 13 of this opinion. Indeed, the future
is unpredictable, and it is theoretically possible that he would never be
eligible for parole for any number of unforeseeable reasons. We need not
address the effect of these theoretical possibilities on the plaintiff’s claim
that his claims are ripe, however, because we conclude that the defendants’
interpretation of § 54-125g is correct.
   10
      General Statutes § 53a-39 provides in relevant part: ‘‘(a) At any time
during the period of a definite sentence of three years or less, the sentencing
court or judge may, after hearing and for good cause shown, reduce the
sentence, order the defendant discharged, or order the defendant discharged
on probation or conditional discharge for a period not to exceed that to
which the defendant could have been originally sentenced.
   ‘‘(b) At any time during the period of a definite sentence of more than
three years, upon agreement of the defendant and the state’s attorney to
seek review of the sentence, the sentencing court or judge may, after hearing
and for good cause shown, reduce the sentence, order the defendant dis-
charged, or order the defendant discharged on probation or conditional
discharge for a period not to exceed that to which the defendant could have
been originally sentenced. . . .’’
   11
      General Statutes § 53a-35 (a) provides: ‘‘For any felony committed prior
to July 1, 1981, the sentence of imprisonment shall be an indeterminate
sentence, except as provided in subsection (d). When such a sentence is
imposed the court shall impose a maximum term in accordance with the
provisions of subsection (b) and the minimum term shall be as provided in
subsection (c) or (d).’’
   12
      General Statutes § 53a-35a provides in relevant part: ‘‘For any felony
committed on or after July 1, 1981, the sentence of imprisonment shall be
a definite sentence . . . .’’
   13
      In reaching this conclusion, we acknowledge that it is not metaphysically
certain that the plaintiff will be released from prison before he serves 95
percent of his fifty year sentence because it is theoretically possible that,
as the result of unforeseeable events, he could lose all of the credits against
his sentence that he has accrued to date. The risk of this occurrence is so
remote, however, that we treat it as nonexistent. Indeed, counsel for the
defendants represented at oral argument before this court that the likelihood
that the plaintiff would serve 95 percent of his fifty year sentence was
negligible. Accordingly, for purposes of this opinion, we assume that the
plaintiff will be released on or before his maximum release date of October
24, 2027, and that it is therefore certain that he will not serve 95 percent
of his fifty year sentence.
   14
      We emphasize that the defendants have never denied that § 54-125g
applies to inmates who have been convicted of murder but claim only that
the plaintiff’s claims are nonjusticiable. At oral argument before this court,
counsel for the defendants represented that the board’s website indicating
that inmates convicted of murder are not eligible for parole refers only to
eligibility for parole under General Statutes § 54-125a, although the website
does not expressly identify that statute. See Connecticut Board of Pardons
and Paroles, Parole Eligibility Information, available at https://portal.ct.gov/
BOPP/Parole-Division/Parole-Links/Parole-Eligibility-Info (last visited March 15,
2021). Moreover, the defendants noted in their brief to this court that § 54-
125g applies to ‘‘ ‘[a]ny person subject to the provisions of subdivision (1)
or (2) of subsection (b) of section 54-125a’ ’’ and that § 54-125a (b) (1) (E)
applies to persons convicted of murder.